Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 11/18/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the new ground of rejection, Hsu in view of Galla, with respect to claims 1-5, 9-10, 12-16 and 31-36. 

Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. 
Regarding claim 17 with reference to the Galla and Fuller references, Applicant argues;
[First, as discussed above with respect to the rejection of Claim 1, Galla does not imply an antenna in which each radiating element has a different boresight pointing direction. Instead, the cited portions of Galla explain that six, nine and twelve sector base stations are known in the art which can be implemented using three multi-beam base station antennas. Galla expreslsly explains that these multibeam antennas are formed using multi-column array of radiating elements. There is no suggestion in Galla that all of the radiating elements have different azimuth boresight pointing directions, and it is well known in the art that such antennas are formed on a planar reflector and have the same boresight pointing direction (see, e.g., U.S. Patent No. 9,831,548). Thus, the cited portion of Galla actually teaches away from the base station antenna of Claim 17, and the rejection of Claim 17 should be withdrawn for this reason. 
Second, Applicant respectfully submits that Fuller does not disclose or suggest "a rear surface of each RF lens has a generally concave cross-section in the azimuth plane and an outer muth plane and an outer surface of each RF lens has a generally convex cross-section in the elevation plane. FIG. 2 of Fuller only provides a cross-section in a single plane and hence cannot, by definition, disclose the subject matter of Claim 17. Thus, the rejection of Claim 17 should be withdrawn for this additional reason].


The Examiner respectfully disagrees;
The claims are interpreted using the broadest reasonable interpretation. Under this interpretation the Examiner asserts that the skilled artisan recognizes that:
First, Galla teaches a plurality of radiating elements 912 which each radiating element has a different boresight pointing direction because the Examiner interpret the limitation broadly as that the word different does not interpret as opposite, as each radiating element has a pointing direction different from the other. For example, radiating element 912 on the top and radiating element in the bottom of figure 11 are different from each other such as there is distance or space between them and each radiating element has a different radiation pattern and different main lobe of the radiation pattern. The claimed language does not require to have an opposite boresight pointing direction.  
Even though the claimed language interpreted broadly as addressed above, the US patent No. 9,831,548 which Applicant relies on in the argument, does not teach that radiators on a same planar reflector have a same boresight pointing direction. Even though Applicant does not recite any particular embodiment or figure or paragraph, the in opposite directions.   
Second, the Examiner deems the lenses in figure 2 of Fuller has a convex shape as explicitly taught in col. 2, lines 40-55. Furthermore, in the same col. there is a teaching for that the lenses may be any convenient shape. 
  
Regarding claim 18 with reference to the Galla reference, Applicant argues;
[In particular, Claim 18 recites that "each RF lens is configured to re-direct a first portion of an RF signal emitted by its associated radiating element downwardly that exceeds a second portion of the RF signal emitted by its associated radiating element that is redirected upwardly." As explained above with respect to Claim 2, which contains an essentially identical recitation, the spherical RF lenses 930 of Galla will not redirect RF energy in the manner recited in Claim 18. Accordingly, Claim 18 is also independently patentable over the cited art].

The Examiner respectfully disagrees;
The claims are interpreted using the broadest reasonable interpretation. Under this interpretation the Examiner asserts that the skilled artisan recognizes that the RF lens of Galla teaches the limitation because the claim comprise of that an element is “configured to” perform a function, it is the position of the Office that such limitations are not positive structural limitations, and, only require the ability to perform. In this .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 31-35  are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2017/0331194, hereby referred as Hsu) in view of Galla et al. (US 2017/0279202, hereby referred as Galla).
Regarding claim 1,
Hsu discloses;
A base station antenna, comprising (figure 1): 
a reflector having a plurality of outer faces that are arranged as pairs of outer faces that face in opposite directions (the device 110 comprises two pairs or four opposite sides of reflector 150); 
a plurality of radiating elements mounted to extend outwardly from the respective outer faces of the reflector (see figures 1A and 1C, the four sides with radiating element 140 on each side), and 
wherein the number of radiating elements is equal to the number of outer faces of the reflector (see figure 1, four side faces and each side has an antenna).

A connector port; where each of the radiating elements is coupled to the connector port; a plurality of radio frequency ("RF") lenses, each RF lens mounted outwardly of a respective one of the radiating elements and associated with the respective radiating element; wherein the number of radiating elements coupled to the connector port is equal to the number of outer faces of the reflector.

However, Galla discloses;
A base station antenna, comprising (figures 10-11 and paragraphs [0011], [0118]-[0122]):
a connector port (figure 8, connector port 790);
a plurality of radiating elements mounted to extend outwardly from the respective outer faces of the reflector (figure 10, radiating elements 810 and 830. Figure 11, radiating elements 912),
where each of the radiating elements is coupled to the connector port (figure 8, connector port 790 which coupled to the antenna elements 712. See paragraph [0110]. Furthermore, the Examiner interprets the word couple as near. In this case, the connector is coupled to all of the antenna elements); and
a plurality of radio frequency ("RF") lenses, each RF lens mounted outwardly of a respective one of the radiating elements and associated with the respective radiating element (figure 11, plurality of RF lenses 930 and plurality of radiating elements 912. See paragraphs [0120]-[0122]);


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a connector port; where each of the radiating elements is coupled to the connector port; a plurality of radio frequency ("RF") lenses, each RF lens mounted outwardly of a respective one of the radiating elements and associated with the respective radiating element; wherein the number of radiating elements coupled to the connector port is equal to the number of outer faces of the reflector, as taught by Galla, into Hsu in order to increase system capacity to provide a higher antenna gain.

Regarding claim 2,
Hsu does not disclose;
Wherein each RF lens is configured to re-direct a first portion of an RF signal emitted by its associated radiating element downwardly that exceeds a second portion of the RF signal emitted by its associated radiating element that is redirected upwardly.

However, Galla discloses;
Wherein each RF lens (figure 11, RF lenses 930) is configured to re-direct a first portion of an RF signal emitted by its associated radiating element (figure 11, radiating element 912) downwardly that exceeds a second portion of the RF 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein each RF lens is configured to re-direct a first portion of an RF signal emitted by its associated radiating element downwardly that exceeds a second portion of the RF signal emitted by its associated radiating element that is redirected upwardly, as taught by Galla, into Hsu in order to increase system capacity to provide a higher antenna gain.

Regarding claim 3,
Hsu does not disclose;
Wherein each RF lens is configured to focus at least a portion of the RF energy emitted by its associated radiating element in an elevation plane when the base station antenna is mounted for use.

However, Galla discloses;
Wherein each RF lens (figure 11, RF lenses 930) is configured to focus at least a portion of the RF energy emitted by its associated radiating element (figure 11, radiating element 912) in an elevation plane when the base station antenna is mounted for use (see paragraphs [0121]-[0122]).

configured to focus at least a portion of the RF energy emitted by its associated radiating element in an elevation plane when the base station antenna is mounted for use, as taught by Galla, into Hsu in order to increase system capacity to provide a higher antenna gain.

Regarding claim 4,
Hsu does not disclose;
Wherein each RF lens is configured to defocus at least a portion of the RF energy emitted by its associated radiating element in an azimuth plane when the base station antenna is mounted for use.

However, Galla discloses;
Wherein each RF lens (figure 11, RF lenses 930) is configured to defocus at least a portion of the RF energy emitted by its associated radiating element (figure 11, radiating element 912) in an azimuth plane when the base station antenna is mounted for use (see paragraphs [0121]-[0122]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein each RF lens is configured to defocus at least a portion of the RF energy emitted by its associated radiating element in an azimuth plane when the base station antenna is mounted for use, as 

Regarding claim 5,
Hsu does not disclose;
Wherein each RF lens is configured to at least partially focus the RF energy emitted by its associated radiating element in an elevation plane while at least partially defocusing the RF energy emitted by its associated radiating element in an azimuth plane when the base station antenna is mounted for use.

However, Galla discloses;
Wherein each RF lens (figure 11, RF lenses 930) is configured to at least partially focus the RF energy emitted by its associated radiating element (figure 11, radiating element 912) in an elevation plane while at least partially defocusing the RF energy emitted by its associated radiating element in an azimuth plane when the base station antenna is mounted for use (see paragraphs [0121]-[0122]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein each RF lens is configured to at least partially focus the RF energy emitted by its associated radiating element in an elevation plane while at least partially defocusing the RF energy emitted by its associated radiating element in an azimuth plane when the base station antenna is 

Regarding claim 31,
Hsu discloses;
Wherein the plurality of radiating elements are configured to generate an antenna beam having a quasi-omnidirectional cross-section in the azimuth plane (figure 1, the plurality of antennas 140 for the plurality of reflector sides).

Regarding claim 32,
Hsu does not disclose;
Wherein a horizontal plane that bisects a first of the radiating elements divides the RF lens associated with the first of the radiating elements into upper and lower portions, and wherein the lower portion has a greater volume than the upper portion.

However, Galla discloses;
Wherein a horizontal plane that bisects a first of the radiating elements divides the RF lens associated with the first of the radiating elements into upper and lower portions, and wherein the lower portion has a greater volume than the upper portion (figure 11, plurality of radiating elements 912 and plurality of RF lenses 930. The Examiner deems any horizontal line which divides the radiating element and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a horizontal plane that bisects a first of the radiating elements divides the RF lens associated with the first of the radiating elements into upper and lower portions, and wherein the lower portion has a greater volume than the upper portion, as taught by Galla, into Hsu in order to increase system capacity to provide a higher antenna gain.

Regarding claim 33,
Hsu does not disclose;
Wherein an outer surface of a vertical cross-section of a first of the RF lenses has a generally convex shape.

However, Galla discloses;
Wherein an outer surface of a vertical cross-section of a first of the RF lenses has a generally convex shape (figure 11, each of the RF lenses 930, which the outer surface of the lenses have a convex shape).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein an outer surface of a vertical 

Regarding claim 34,
Hsu does not disclose;
Wherein a first RF lens in the plurality of RF lenses is associated with a first radiating element in the plurality of radiating elements, and wherein a maximum width of the first RF lens in an azimuth plane is at least 1.5 times a maximum width of the first radiating element in the azimuth plane and a maximum height of the first RF lens in an elevation plane is at least 1.5 times a maximum height of the first radiating element in the elevation plane.  

However, Galla discloses (figures 10-11);
Wherein a first RF lens in the plurality of RF lenses is associated with a first radiating element in the plurality of radiating elements (see figure 11, each of RF lens 930 associated with each of radiating element 912).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a first RF lens in the plurality of RF lenses is associated with a first radiating element in the plurality of radiating elements, as taught by Galla, into Hsu in order to increase system capacity to provide a higher antenna gain.


Wherein a maximum width of the first RF lens in an azimuth plane is at least 1.5 times a maximum width of the first radiating element in the azimuth plane and a maximum height of the first RF lens in an elevation plane is at least 1.5 times a maximum height of the first radiating element in the elevation plane.  

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a maximum width of the first RF lens in an azimuth plane is at least 1.5 times a maximum width of the first radiating element in the azimuth plane and a maximum height of the first RF lens in an elevation plane is at least 1.5 times a maximum height of the first radiating element in the elevation plane in order to obtain a desired frequency band, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 35,
Hsu does not disclose;
Wherein the first RF lens is configured to at least partially focus the RF energy emitted by the first radiating element in the elevation plane while at least partially defocusing the RF energy emitted by the first radiating element in the azimuth plane when the base station antenna is mounted for use.  

However, Galla discloses;
configured to at least partially focus the RF energy emitted by the first radiating element (figure 11, radiating element 912) in the elevation plane while at least partially defocusing the RF energy emitted by the first radiating element in the azimuth plane when the base station antenna is mounted for use (see paragraphs [0121]-[0122]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first RF lens is configured to at least partially focus the RF energy emitted by the first radiating element in the elevation plane while at least partially defocusing the RF energy emitted by the first radiating element in the azimuth plane when the base station antenna is mounted for use, as taught by Galla, into Hsu in order to increase system capacity to provide a higher antenna gain.

Claims 9-10 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2017/0331194, hereby referred as Hsu) in view of Galla et al. (US 2017/0279202, hereby referred as Galla), as applied to claim 1 above, and further in view of Fuller et al. (US 3781900, hereby referred as Fuller).
Regarding claim 9,
Hsu, as modified, does not disclose;


However, Fuller teaches;
Wherein a rear surface of a horizontal cross-section of a first of the RF lenses has a generally concave shape (see figure 2, a rear surface of the lenses which comprise of a concave shape).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a rear surface of a horizontal cross-section of a first of the RF lenses has a generally concave shape, as taught by Fuller, into Hsu as modified in order to substitute one known element for another to obtain predictable result such as having a high aperture efficiency, low-power, minimal cost, wide beam scanning angle and broad bandwidth.

Regarding claim 10,
Hsu, as modified, does not disclose;
Wherein an outer surface of a vertical cross-section of a first of the RF lenses has a generally convex shape.

However, Fuller teaches;


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein an outer surface of a vertical cross-section of a first of the RF lenses has a generally convex shape, as taught by Fuller, into Hsu as modified in order to substitute one known element for another to obtain predictable result such as having a high aperture efficiency, low-power, minimal cost, wide beam scanning angle and broad bandwidth.

Regarding claim 36,
Hsu, as modified, does not disclose;
Wherein a rear surface of a horizontal cross-section of the first RF lens has a generally concave shape.

However, Fuller teaches;
Wherein a rear surface of a horizontal cross-section of the first RF lens has a generally concave shape (see figure 2, a rear surface of the lenses which comprise of a concave shape).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a rear surface of a horizontal .
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Galla et al. (US 2017/0279202, hereby referred as Galla) in view of Fuller et al. (US 3781900, hereby referred as Fuller).
Regarding claim 17,
Galla discloses;
A base station antenna, comprising (figures 10-11 and paragraphs [0011], [0118]-[0122]):
a reflector having a plurality of faces (figures 10-11: reflector 850/910 with a plurality of four sides or pair of sides);
a plurality of radiating elements mounted to extend forwardly from respective faces of the reflector (figure 10, radiating elements 810 and 830. Figure 11, radiating elements 912); and
a plurality of radio frequency ("RF") lenses, each RF lens mounted forwardly of a respective one of the radiating elements (figure 11, plurality of RF lenses 930. See paragraphs [0120]-[0122]).

Galla may not explicitly disclose;


However, Galla, in paragraphs [0004]-[0005], implies a reflector with a pair of opposed faces such as six elements per array in a six sector configuration or other configuration such as nine and twelve configurations.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of paragraphs [0004] and [005] wherein each radiating element has a different boresight pointing direction in the azimuth plane in order to increase system capacity to provide a higher antenna gain.

Furthermore, Fuller teaches;
Wherein a rear surface of each RF lens has a generally concave cross-section in the azimuth plane (see figure 2, a rear surface of the lenses which comprise of a concave shape) and an outer surface of each RF lens has a generally convex cross-section in the elevation plane (see figure 2, an outer surface of the lenses which comprise of a convex shape).



Regarding claim 18,
Galla discloses;
Wherein each RF lens (figure 11, RF lenses 930) is configured to re-direct a first portion of an RF signal emitted by its associated radiating element (figure 11, radiating element 912) downwardly that exceeds a second portion of the RF signal emitted by its associated radiating element that is redirected upwardly (see paragraphs [0121 ]-[0122]).

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2017/0331194, hereby referred as Hsu) in view of Galla et al. (US 2017/0279202, hereby referred as Galla), as applied to claim 1 above, and further in view of Winsor (US 2008/0238810).
Regarding claim 12,
Hsu, as modified, does not disclose;
Wherein a central portion of a first of the RF lenses includes a plurality of holes.

However, Winsor teaches;
Wherein a central portion of a first of the RF lenses includes a plurality of holes (figure 2A, lens 10 with plurality of holes 14).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a central portion of a first of the RF lenses includes a plurality of holes, as taught by Winsor, into Hsu as modified in order to provide a desired beam steering and/or beam forming characteristics for the RF system and to suppress side lobe features.

Regarding claim 13,
Hsu, as modified, does not explicitly disclose;
Wherein at least some of the holes do not extend all the way through the first of the RF lenses.

However, Winsor teaches a lens 10 with a plurality of holes. Moreover, Winsor teaches that the lens may be utilized to create virtually any type of desired beam pattern, where several lenses may be produced each with a different hole pattern to provide a series of interchangeable lenses to provide various beams for RF system. Further, the photonic crystal structure of the lens may be utilized to create any beam manipulating device by simply adjusting the hole dimensions, geometries 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching in paragraph [0062] to have wherein at least some of the holes do not extend all the way through the first of the RF lenses, as taught by Winsor, into Hsu as modified in order to provide a desired beam steering and/or beam forming characteristics for the RF system and to suppress side lobe features.

Regarding claim 14,
Hsu, as modified, does not explicitly disclose;
Wherein a depth of a first of the holes is greater than a depth of a second of the holes.

However, Winsor teaches a lens 10 with a plurality of first holes and second holes such as the holes in region 16 and the holes in region 18. Moreover, Winsor teaches that the lens may be utilized to create virtually any type of desired beam pattern, where several lenses may be produced each with a different hole pattern to provide a series of interchangeable lenses to provide various beams for RF system. Further, the photonic crystal structure of the lens may be utilized to create any beam manipulating device by simply adjusting the hole dimensions, geometries 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching in paragraph [0062] to have wherein a depth of a first of the holes is greater than a depth of a second of the holes, as taught by Winsor, into Hsu as modified in order to provide a desired beam steering and/or beam forming characteristics for the RF system and to suppress side lobe features.

Regarding claim 15,
Hsu, as modified, does not explicitly disclose;
Wherein an area of a vertical cross-section taken along a longitudinal axis of a first of the holes is greater than an area of a vertical cross-section taken along a longitudinal axis of a second of the holes.

However, Winsor teaches a lens 10 with a plurality of first holes and second holes such as the holes in region 16 and the holes in region 18. Moreover, Winsor teaches that the lens may be utilized to create virtually any type of desired beam pattern, where several lenses may be produced each with a different hole pattern to provide a series of interchangeable lenses to provide various beams for RF system. Further, the photonic crystal structure of the lens may be utilized to create any 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching in paragraph [0062] to have wherein an area of a vertical cross-section taken along a longitudinal axis of a first of the holes is greater than an area of a vertical cross-section taken along a longitudinal axis of a second of the holes, as taught by Winsor, into Hsu as modified in order to provide a desired beam steering and/or beam forming characteristics for the RF system and to suppress side lobe features.

Regarding claim 16,
Galla does not discloses;
Wherein the plurality of holes define a hole-filled region in each of the RF lenses, and wherein the hole filled region extends vertically through a central portion of the first of the RF lenses.

However, Winsor teaches;
Wherein the plurality of holes define a hole-filled region in each of the RF lenses, and wherein the hole filled region extends vertically through a central portion of each of the RF lenses (figure 2A, a lens 10 with a plurality of first holes and second holes such as the holes in region 16 and the holes in region 18. See paragraph [0062]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the plurality of holes define a hole-filled region in each of the RF lenses, and wherein the hole filled region extends vertically through a central portion of the first of the RF lenses, as taught by Winsor, into Hsuas modified, since it is substituting one known element for another to obtain predictable result which is to provide a desired beam steering and/or beam forming characteristics for the RF system and to suppress side lobe features.
Additional Comment;
Regarding recitations throughout the claims (2-5, 18, 31 and 35) that an element is “configured to” perform a function, it is the position of the Office that such limitations are not positive structural limitations, and, only require the ability to perform. In this case, the prior art applied herein is construed as at least possessing such ability. See MPEP 2112.01, Doctrine of Inherency”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/AWAT M SALIH/Primary Examiner, Art Unit 2845